UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1428



CHRISTIE B. TENUMAH; ARUISANTOBIONE TENUMAH;
O.R.T.; E.L.T.,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-189-684; A97-189-685; A97-189-686; A97-189-687)


Submitted:   December 14, 2005           Decided:   December 30, 2005


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Liam Ge, Columbia, Maryland, for Petitioners. James Arthur Hunolt,
Bryan Stuart Beier, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christie B. Tenumah and her three children, natives and

citizens of Nigeria, petition for review of an order of the Board

of Immigration Appeals (“Board”) denying their motion to reconsider

its previous order, which upheld the immigration judge’s denial of

their motion to reopen immigration proceedings.    We have reviewed

the record and the Board’s order and find that the Board did not

abuse its discretion in denying the motion to reconsider.    See 8

C.F.R. § 1003.2(a) (2005).    Accordingly, we deny the petition for

review for the reasons stated by the Board.    See In re: Tenumah,

No. A97-189-684(L) (B.I.A. Mar. 24, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                                - 2 -